VOTES
Mr President, to be consistent with the agreement that we have just voted in this section of paragraphs, we are going to be supporting the wording 'monitoring mechanism' in both paragraphs 13 and 14 rather than the wording in English 'European monitoring platform'. I should like to make an oral amendment, with the House's support, to Amendment No 6 from the PPE; we accept it in its entirety, but, removing the word 'international', which has been agreed with their group.
On Paragraph 24
Mr President, in response to the barracking, it was not my wish to make an oral amendment, but we have come to a compromise and it seems to be sticking as far as the vote this morning is concerned.
Paragraph 24 has caused a lot of discussion between the political groups. We have managed to come to a compromise on only a very short part of this paragraph. I will read the slightly amended wording of the first line carefully. It is extremely short. It is: 'request the European Council clarify the scope of the 1968 Brussels Convention'.
Mr Wolf has the floor to speak against this oral amendment.
Mr President, I object because this changes the meaning of the paragraph and I do not think we should do this orally.
Mr Wolf, you are fully within your rights to oppose this amendment but for this to take effect you must have the support of 12 Members. Therefore, if there are 12 Members who support you, the oral amendment will be rejected. If not, then the amendment will stay.
The oral amendment was rejected as more than 12 Members supported Mr Wolf's proposal
On Amendment 23
Mr President, there are two elements to this UPE amendment. The first is to delete five words and as rapporteur I recommend against that deletion. The second amendment is to add in the words later 'the OECD Committee for International Investment and Multinational Enterprises'. It is to that second part that I advise the House to vote in favour. It is not the whole of the first paragraph, just the deletion of those five words that I recommend against.
I gather that the five words in English come to eleven in the Spanish text. In any event, this is a purely linguistic problem.
Laughter
On this occasion, ladies and gentlemen, the Spanish win 11-5.
Parliament adopted the resolution
I should like to congratulate Mr Howitt and to thank you all once again for your cooperation during that complicated vote.
Everyone knows that poverty is the rule in developing countries. The wealth of the 15 richest people in the world exceeds the total gross domestic product (GDP) of sub-Saharan Africa. There is a high risk that this underdevelopment in the countries of the third world will continue or even become more marked. The sale of raw materials is the most important area of trade for the economies of the developing countries, but the prices of raw materials have either reached their peak or are steadily falling. There is no hope of these prices rising again because the number of synthetic products that can replace them is increasing. These same countries are falling even further behind in education and in terms of access to new technologies.
Faced with this worrying picture, we are witnessing the merger of large multinationals, some with a budget in excess of that of countries such as Austria or Denmark. Together, they control 70 % of world trade. The counterforce provided by the political parties, trade unions and independent media is becoming increasingly ineffective and this means that the public are seeing them as increasingly powerless.
In view of the state of the world and the concentration of the economy, some are tempted to surrender given the lack of proposals for a realistic alternative. However, the world is always changing and the worst approach would be to despair and throw in the towel. Potentially, humanity has reached a stage of development where - for the first time in its history - everyone could be fed, housed, cared for and educated, for just a few per cent of the global budget.
The scandal of poverty is therefore not totally inevitable and I am pleased that this is indicated in the reports - such as that by Mr Howitt - which intend to regulate the laws of the market. Recital A of his motion for a resolution stresses that 'the EU ... and European enterprises ... can play a decisive role in global sustainable social and economic development'.
The 'Euroworks councils' were set up without any provisions for sanctions in the event of the rules being transgressed, which meant that certain European multinationals did not take them seriously. In light of this experience, I approve the three-fold action proposed here. The first element of this involves establishing a European framework governing companies' operations worldwide. It also includes the definition of a code of conduct incorporating the minimum international standards that ensure respect for human rights, minority and indigenous peoples' rights, working conditions, the environment and the fight against corruption. The second element involves setting up an independent 'European Monitoring Platform' responsible for monitoring the application of this code of conduct and for verifying that the activities carried out in the host countries are socially and environmentally sustainable. The final element involves legal actions against enterprises that fail to honour their commitments.
I regard this structure as completely justified. The EU still has to act to introduce such a code of conduct. In addition, it has yet to to set up effective monitoring mechanisms and apply sanctions in the event of transgressions through agreements within the International Labour Organisation (ILO) and the Organisation for Economic Cooperation and Development (OECD). The political world and public opinion must win this battle, essentially through the help of NGOs.
The European Union is the largest donor of development aid while European enterprises are the largest direct investors in developing countries. As the rapporteur points out, Europe's attitude can therefore play a decisive role in ensuring global sustainable social and economic development.
I am personally convinced that a worthy social policy must be based on wealth production that allows only sustainable economic development. I am also convinced that economic expansion based on social injustice cannot last.
In this respect, Parliament must approve and support the voluntary initiatives taken to complement the international rules and obligations that fall to national authorities, with a view to promoting codes of conduct, provided that these are drawn up by all the parties concerned and are monitored and controlled in an effective and independent manner.
We must support the idea of drawing up a model code of conduct comprising the existing minimum international standards and the establishment of a European Monitoring Platform responsible for ensuring that these standards are adhered to. However, this monitoring platform must work in close collaboration with all the partners and must not eventually become an instrument used as an elaborate form of protection against the goods and services supplied by emerging and developing countries.
Finally, it would be beneficial if legal action against enterprises that failed seriously to meet their commitments in an emerging or developing country were taken in the EU country where they have their registered offices. Equally, legislation should be drawn up to allow legal action against multinationals in this respect to be taken before the European courts.
However, these ideas must be subject to lengthy discussion because if care is not taken to prevent this, they could also be diverted from their primary aim towards protectionist ends.
I voted against the Howitt report. Although the rapporteur's aim to define minimum working standards applying to trade with developing countries, the method suggested is illogical and dangerous because it limits a global issue to the European context.
These codes of conduct must be negotiated within a global context so that we can find a compulsory mechanism that can be applied fairly to all enterprises, both in third countries and in the Member States of the European Union. Otherwise, we will inevitably be left with patchy and non-compulsory measures. We must, on the one hand, rigorously ensure that the existing international rules, particularly within the context of the ILO, are effectively applied by all, and on the other hand, develop the rules of the WTO so that they take account of the essential issues of social and environmental dumping.
This is the direct responsibility of the Member States and the Commission. The European Parliament does not add anything to the debate by merely making lofty proposals and may, in fact, detract from it, thereby risking penalising our European enterprises alone.
Democracy, rule of law and human rights in EU/ACP partnership
The next item is the report (A4-0411/98) by Mr Fernández Martín, on behalf of the Committee on Development and Cooperation, on the Commission communication entitled 'Democratisation, the rule of law, respect for human rights and good governance: the challenges of the partnership between the European Union and the ACP States' (COM(98)0146 - C4-0390/98).
I give the floor to Mr Pomés Ruiz, who is deputising for the rapporteur.
Mr President, it is an honour for me to present Fernando Fernández Martín's excellent report to this House. His report seeks to give renewed momentum to relations between the European Union and the ACP states.
Of course, the content of this report contains a real political challenge for the future of our relations with the ACP states. This is clearly highlighted in the title of the document the Commission has submitted to Parliament.
The Lomé IV Convention already had one innovative aspect in that it referred to the respect for and promotion of human rights in the actual body of the Convention. The review of the Lomé IV Convention in 1995 introduced an explicit reference to the recognition and application of democratic principles in Article 5, and to the consolidation of the rule of law and good governance in Article 366a. Article 224 goes into more detail on these issues. What we must now do is move beyond the theoretical debate of concepts that are full of good intentions and move towards defining specific measures that will facilitate the transition from theory to practice.
We must make our friends in the ACP states aware that, to a certain extent, these guidelines should be seen as an attempt to participate in matters that come under their competences, responsibilities and sovereignty. I must say that many of the guidelines and measures we advocate in this report would not have any effect and would be inefficient if they were not adopted by the various ACP actors, and especially by civil society in the ACP states, as civil society is the ultimate beneficiary of such measures.
I would also add that the Union must remain vigilant and must adopt exemplary sanctions to deal with some of the problems we must address. One such problem is corruption where, for example, infringements involve natural or legal persons or European companies. As one of the most brilliant European thinkers of the end of this century said, corruption is the cancer that corrodes democracy. Corruption, in whatever form it takes, inevitably leads to an economic system that smiles on immediate profit, arbitrary acts and individual interests and is opposed to any concept of transparency, fairness and the rule of law.
Through the reports by Mr Martens and Mr Rocard, the European Parliament is demanding a new political dimension in European Union-ACP relations, based on the promotion of democratic principles and on respect for human rights. In this field, education is an essential environment for political action seeking to encourage the strengthening of a strong and healthy civil society. It is vital that such action pays special attention to the specific role of women and to protecting the rights of minors, who in some cases are victims of forms of indigenous slavery that is humiliating and that insults the dignity of human beings. Strengthening the rule of law and democracy must include developing the conditions in which the courts of justice, the police and the army operate. It must encourage support for the media who seek to provide true information and remain independent of the public authorities. Society must be strengthened through citizens' associations, professional organisations and trade unions.
We realise that these objectives, which, although ambitious are no less urgent or utopian, cannot be achieved without working on dialogue both between the European Union and the ACP countries and among the ACP states themselves. This dialogue must be as broad and as intense as possible, covering all issues and areas affected. In addition, it must include not only representatives from each state, but, in particular, members and organisations from the political opposition, representatives of the legislature and judiciary, as well as representatives from civil society and from non-governmental organisations. For this purpose, we support the strengthening of the ACP-EU Joint Assembly's role as the preferred forum for developing such a dialogue.
Mr President, the Commission communication on EU support for the promotion of democracy, the rule of law, respect for human rights and good governance in the ACP countries is a good document on an equally good initiative by the Commission. This is the view of the Committee on Foreign Affairs, Security and Defence Policy, whose opinion I have drawn up for the Committee on Development and Cooperation.
The Committee on Foreign Affairs, Security and Defence Policy had certain comments which it has tabled as amendments, such as the fact that the communication does not take sufficient account of the unique existing EU-ACP structure, which enables both sides to consult each other about human rights, democracy and good governance through the EU-ACP Council and the EU-ACP Assembly. Instead of introducing a lot of new structures, we feel that the existing structures should be put to optimum use.
Secondly, where a certain ACP country has violated human rights or there is a serious lack of good governance or democracy, the EU-ACP Assembly can send delegations, draw up reports for discussion in the Assembly and take measures on that basis. Instead of introducing a great many official reports, we feel it would always be better to give preference to and to make better use of this route via the Assembly. This would avoid duplication of effort and place the emphasis on a political approach rather than an official one, which is generally more effective.
Thirdly, most ACP countries have signed international conventions in the field of human rights and democracy. This means that these countries are themselves obliged to report on a regular basis and to evaluate the reports in their parliaments. If the European Union intends to take action, then account must be taken of the fact that these countries have their own responsibilities here.
All of these points are set out in amendments which have been incorporated by Mr Fernández Martín. We are therefore very happy with his report and we hope that the Commission will react favourably to it and to our amendments.
Mr President, one of the greatest challenges of our time is how we can help the general principles of democracy and the rule of law to take root in developing countries. Physical and spiritual development is possible only in circumstances where there is general protection under the law and equality of social rights.
The hustle and bustle of finance requires clear legislation for its protection. A major task of the European Union is to promote democracy, respect for human rights and the adoption of the principles of the rule of law. It has already done much to further this cause, and will continue to do so. Money has been set aside for this purpose in the budget.
The cultivation of democracy has to begin at the beginning. The birth and growth of political parties have to be encouraged. We must support openness, honesty and legality in government. Local traditions and customs often hamper developments. Corruption and the custom of favouring relatives are fairly common and, worst of all, widely accepted and tolerated. In such circumstances it is difficult to use European Union funds wisely, because that can also easily lead to abuse. That is why the implementation of democracy programmes is difficult and demands an enormous sense of responsibility on the part of the authorities concerned.
When it was preparing last year's budget Parliament decided that an interinstitutional working party, including a representative from the European Parliament, should be set up to decide on funds - how to spend them and follow them up - to promote democracy, respect for human rights, and the furtherance of the rule of law. The purpose of this working party would be to aid the implementation and follow-up phase of these programmes. It is to be hoped that this system of coordination will get off the ground as soon as possible.
Mr President, first I would like to congratulate Mr Fernández Martín on the intelligent and balanced work he has done on this report, and give him my best wishes.
What is the main thrust of the Commission's communication and the parliamentary report we are examining?
It is nothing less than the recognition that democracy, the affirmation of the state of law, respect for and promotion of human rights, the fight against corruption and the implementation of good governance are not just universal principles and aims which should obviously be promoted all over the world, they are also, and above all, essential conditions for success in implementing policies for healthy, balanced and genuine development.
In short we do not want to 'export' models to our partners in the third world, and the ACP countries in particular. We do not want to impose the principles and practices of the world's most developed countries, but we do want to affirm what is now recognised objectively: that democracy and human rights are the foundations on which a modern society can develop, and not the end result of development.
Of course we know a close correlation exists between democracy and development, but that can never be used as an excuse to justify anti-democratic regimes and violations of the most elementary human rights, to deny the right to participate in decision-making, to tolerate widespread corruption, and so on.
In the course of the last few years we have been able to witness, in many ACP countries, the turbulent, and even sometimes contradictory, emergence of civil society, which is demanding space, guarantees and rules, calling for the reorganisation of the authorities, and demanding that the authorities gear their action to the collective interest and the welfare of the citizens.
It is on that basis that a start has been made on new processes of democratisation on the continent of Africa and elsewhere.
The Union's approach has evolved a great deal over the years and since the start of the 1990s the focus has been on the issue of democracy as an aim of all development cooperation. Of course it is still useful to calibrate the instruments according to the two main types of possible measures. First there are measures of 'negative discrimination' whereby sanctions are applied to countries responsible for human rights violations, involving active intervention. This makes the negative approach 'expensive' and 'inconvenient'. The problem is that this approach, while necessary, often fails to secure the agreed participation of all those involved in international cooperation with a country, often rendering the measures useless.
However the accent is now being rightly placed on the need for 'positive measures', that is, measures which, through direct cooperation, create conditions for effectively implementing the commitments set out in Article 5 of the Lomé Convention.
Given that I agree with everything contained in both the Commission's communication and Mr Fernández Martín's report, I do not want to go into the substance of the various initiatives proposed. I would just emphasise that, almost inevitably, there is a risk of an omission. We need to consider whether, in some cases, the rules and procedures set out in the current Lomé Convention relating to contracts, the allocation and management of financial resources, and respect for commercial rules of origin, may not be the subject of mismanagement and even corruption in some ACP countries.
To be more specific, the problem is that the lack of transparency and knowledge about the instruments of the Convention, which concentrates enormous power in the hands of the national organisers in ACP countries, can certainly give rise to problems of mismanagement, corruption or misuse of the resources.
I think this is a point to be looked at carefully when it comes to renegotiating the rules for the next Convention.
Mr President, I wish to begin by congratulating the rapporteur on his excellent report and being brave enough to highlight such issues as corruption and the lack of pluralism in some States. We are all aware that many developing nations are in a serious financial situation because corruption is adding to the debt problem.
Sadly, in many ways, democracy - or the lack of it - go hand in hand with corruption. Having used democracy to gain power, some do not wish to relinquish that power. For that reason, we need good governance as well as democracy if we are to combat corruption. The whole structure of our Lomé agreement is based on democracy, human rights and good governance. I should like to tell the Commissioner that fine words are not enough. We cannot force nations to abide by these principles but we can use incentives.
The whole thrust of any new arrangement after 2000 will have a much more political dimension, and we must insist on political pluralism in countries receiving aid programmes. It is up to nations themselves to develop this. As our rapporteur says, measures should be put in place to assist those ACP nations struggling towards democracy. Regional cooperation should help in this.
I totally support that but we must strike the right balance. There are a growing number of applicant States which are altering their constitutions in such a way that political pluralism will be impossible and opposition parties will never have the chance to come to power. We should not tolerate that. What incentive is there for responsible nations struggling to stay within the rules if other nations which flout those rules of democracy continue to receive support?
Mr President, ladies and gentlemen, on behalf of my group I would like to endorse the praise that has been showered on the rapporteur, Mr Fernández Martín. I must say he has worked with uncommon speed. In fact few reports have been put together so fast since the Committee on Development and Cooperation came into being.
The picture he paints of relations between the African, Caribbean and Pacific countries and the countries of the European Union is very interesting. He is quite right to highlight the move from a purely economic approach to a form of cooperation which instead puts the accent strongly on human rights, evolution towards democracy, and aid from the European Union countries to establish the rule of law in the developing countries, not just in form but also, and above all, in substance. We should not forget that simply affirming the rules and principles of modern western constitutions is not enough to make democracy exist automatically, nor is establishing democracy enough to create conditions of genuine development automatically.
This is why the Fernández Martín report wisely puts the accent on specific local characteristics as well. We cannot assume that our institutional models are universal, eternal and incontestable, nor can we think of superimposing them uncritically on the situation in countries with very different histories from our own. But one thing is certain: the battle against corruption, embezzlement and bad governance must be fiercely fought, both in Europe and in the developing countries.
Mr President, ladies and gentlemen, on behalf of my group, I should also like to welcome both the Commission's initiative and the report by Mr Fernández Martín. I must mention the Commission's initiative because I regard this as extremely opportune. As the Convention will soon be renewed, I believe that this is the time to clarify how the European Union interprets the contents of this Convention on human rights, democracy, the rule of law and good governance.
A few months ago in this House, Commissioner Deus Pinheiro threw down the challenge involving the need to consider how the European Union cooperates with the ACP countries and with developing countries. This related, in particular, to those countries that have violent regimes in which fundamental rights are not respected, those where corruption forms part of daily life, and, above all, those where the existence of conflicts may result in cooperation funds being diverted to the war effort.
However, it is refreshing to note that, in recent years, many ACP countries have implemented significant institutional reforms, often under very difficult socioeconomic and political conditions. And the fundamental values of the rule of law, the participation of the people, good governance and the protection of human rights have formed the structural objectives of these governments. Anyone participating in the ACP assemblies can confirm this concern on the part of these countries.
The new ACP-EU partnership must be given a strong political dimension based on the promotion of the values of democracy, as only a democratic state can guarantee full respect for human rights. Furthermore, the Convention must include detailed and very clear provisions on measures to combat corruption, accompanied by very specific sanctions that can be applied to the ACP country, to the Member States or to the economic operators.
Finally, we also believe that the appropriate institutional framework for the debate on the new concepts of the Convention and the pursuit of this policy is a new ACP-EU Joint Assembly that has been adapted and restructured.
Mr President, our group will also be supporting Mr Fernández Martín's excellent report. We have spent many years debating democracy, the rule of law, human rights and good governance in developing countries and in the ACP countries. Negotiating the Lomé IV Convention played an important role, and this report is the next step.
It is important to create the necessary infrastructure to bring about the separation of powers. To achieve this, however, many countries need support, which we should provide in the areas of development policy and cooperation with the ACP countries. It is vital that the Joint Assembly is itself pluralistic, and that it is a body which is representative of the various parties and not of authoritarian regimes. We must act together to ensure this.
We must also act together regarding the allocation of funds. If we in the EU wish to combat corruption - which was the subject of yesterday's debate - then this also applies to cooperation with the ACP countries.
We should also look into the areas where, by means of infrastructure measures, human rights are being violated by the present international economic system - as Mr Fernández Martín points out in paragraph 7 of his report - that is, due to the debt burden issue, structural adjustment measures or the fact that European companies force the indigenous population to submit to structural adjustment measures, which is often an obstacle to the introduction of the rule of law and the separation of powers.
Mr President, in the Commission document on relations between the European Union and the ACP countries I found an excellent definition of good governance: 'Good governance refers to the transparent and accountable management of all a country's resources'. If we replace the word 'country' by 'European Union', then we can clearly see that we have no right at all to be paternalistic towards the ACP countries. I have the impression that we are using the term political dialogue to conceal the fact that what we are really trying to do is to impose a western political system on the ACP countries.
The poor results of the Lomé Convention as revealed in the Commission's 1997 Green Paper led to a wide-ranging discussion about whether the Convention should be continued. If there was to be a new convention in 2000, then its substance would have to be completely different, and we now appear to have decided that this new substance should be political. The failures of the past are all put down to inadequate government structures, corruption and other practices, in an attempt to find political solutions for economic problems.
I have serious doubts as to whether this is the right approach. I also think that the European Union is not the right place for this sort of political dialogue. We would do better to channel our efforts into promoting the genuine involvement of the developing countries in the world economy, even if this could work against our own economic interests.
Mr President, may I congratulate the rapporteur on his excellent work and stress how important it is that in future the promotion of human rights becomes a priority component of the EU's development policy. I consider it important to give special emphasis to the fight against corruption, which is an evil that is all too present in many ACP countries. Without wishing to polemicise over this issue I would however like to say that the EU must in future set a good example. We cannot preach water and drink whiskey.
It is also a matter of priority to give urgent attention to the situation of children and to protecting the rights of children in the context of dialogue between the European Union and the ACP countries. The only effective way to achieve a lasting improvement in the fate of socially deprived or sexually abused children in some of the countries involved is to convey an unmistakably clear message and impose certain conditions within the framework of development policy. If the 'democracy and human rights' dimension is to become an essential component of the Community's foreign and development policy, children must be the focus of our attention. We must not permit the growing phenomenon of child labour and the sexual abuse of children, which is taking place on an enormous scale, in any of our partner countries.
Even though worrying developments in the environment sector are not necessarily taking place on our own doorstep, we must also, in view of the significant global interdependencies that are being created, integrate environmental aspects into our relations with the ACP countries.
Mr President, I would of course like to endorse the congratulations offered to Mr Fernández Martín. I naturally attach great importance to this report and to the Commission report, because the ever-recurring conflicts between the United States of America and Europe can be attributed not least to the fact that we have particularly close economic ties with 70 countries throughout the world and that great mutual support exists. I believe that it is quite natural that we, as Europeans, should attempt to introduce and support, in these 70 countries with which we cooperate, certain principles which we have recognised as being correct, and that we look upon them practically as a basic condition in this area.
Allow me, however, to make a slight criticism of this report that seems to me to be very important. It relates to the fact that, once national rights have been established, we naturally place a great deal of emphasis on human rights and thus on the individual. The fact that there are certain groups which also have rights is unfortunately being ignored. The groups I am specifically referring to are the minority groups and the various ethnic groups which live in these countries and which unfortunately are not mentioned in this report.
We see only too often that it is these very minority groups which are treated abominably and have no rights whatsoever. In this connection I have in mind certain African countries, for example in the Great Lakes region. If we look at what is happening in Rwanda and Burundi, it is my belief that it is enormously important for us, as a European Parliament that continually supports not only individual human rights but also the rights of ethnic groups, to ensure that the rights of these groups are guaranteed at an international level, which is not the case at the moment.
Mr President, I applaud the way in which the Union's human rights policy is being progressively extended. If it is to have maximum effect a human rights policy must be clear, transparent, fair and consistent. Various proposals are put forward in this document, some of them good, some of them not so good. I agree with some of what the previous speaker, Mr Habsburg-Lothringen, said about this. In its communication, the Commission rightly proposes to extend dialogue with the ACP countries with the aim of promoting democracy and human rights there. It also suggests a combination of positive and negative instruments in order to achieve this, and this balance is vital for success, in my view. The rapporteur, Mr Fernández Martín, is therefore right to point out that Parliament must have a say in any decision on suspending ACP cooperation.
Finally, I would urge the Commission to prepare a similar communication on the implementation of democracy and human rights policy in other regions. The Union's policy on this in all areas of the world must be based on clear criteria. You know what they are, I have already listed them: fairness, clarity, transparency, consistency and making allowance for the fact that not everyone in the world has managed to come as far as we have. Nevertheless, in this case I entirely agree with my colleague, friend and fellow countryman Mr Blokland that once in a while we need to put our own house in order here.
Mr President, in September 1998 negotiations started between the EU and the ACP to agree the successor to the Lomé Convention. I welcome the fact that a fundamental basis for this negotiation is a strengthening and deepening of political dialogue, an element which had been largely missing in the previous discussions. One of the major components of the political dialogue is the subject of this report, namely democratisation, the protection of human rights and the operation of the rule of law.
The report considers these issues thoroughly and I support its recommendations to include stronger provisions on the human rights front and to tackle corruption, and particularly important, its recommendations for the use of sanctions. I support the strategy outlined in this report, I congratulate the rapporteur and I hope Parliament overwhelmingly approves it.
Mr President, ladies and gentlemen, first of all, I should like to thank Parliament for its proposal for a resolution on the Commission's communication entitled 'Democratisation, the rule of law, respect for human rights and good governance: the challenges of the partnership between the European Union and the ACP States'. And I should particularly like to thank the author of this report, Mr Fernández Martín, for the quality of his work, as well as Mr Pomés who spoke on his behalf. I should also like to thank all those speakers who participated in the debate.
The importance of including human rights, the rule of law and democratic principles in EU policy in general, and in its external relations in particular, has grown over the last decade. This is mainly due to the belief that there can be no lasting human development without an institutional and political environment that respects these principles.
However, each country must decide upon the political and economic model around which it will organise its communal life, whilst respecting the general principles of human rights as well as the conventions and international and regional legal instruments on such issues.
This communication follows the same lines as previous communications from the Commission on these issues, particular that of May 1995 on the inclusion and respect for democratic principles in agreements between the Community and third countries. It is also along the same lines as the November 1995 communication on the European Union and the external dimension of its human rights policy entitled 'From Rome to Maastricht and beyond', as well as the March 1996 communication on the European Union and the issue of conflicts in Africa: 'Peace-building, conflict prevention and beyond'.
This communication responds to three requirements: the need to clarify for ACP members how the European Commission interprets these principles; the need to contribute in terms of stepping up the debate in the ACP states; and the need to prepare and facilitate the debate on the future relations between the ACP states and the European Union.
Therefore, the Commission believes that it is necessary to draw up a specific communication on the ACP states. The aims of this communication will be to clarify the concepts that appear in Article 5 of the revised Lomé IV Convention, to draw up an action plan for coordinating dialogue with ACP countries, to strengthen the debate on such matters in these countries, and to give special emphasis to a series of specific measures and priority actions.
As regards principles and objectives, the Commission welcomes Parliament's approval and the fact that it responds to the guidelines from the reports by Mr Rocard and Mr Martens. The Commission once again stresses the principle that the promotion of human rights, the rule of law and democratic principles forms an integral part of the European Union's development policy and constitutes an essential element of the Lomé Convention. The Commission also shares Parliament's concern that good governance be added to this with an explicit reference to combating corruption, as stipulated in the negotiating mandate for the ACP states and the European Union.
In relation to the action programme, the Commission is delighted that Parliament supports the positive approach in these matters, the suggestion to the ACP states that they propose criteria relating to the promotion of human rights, and the recognition of the specific social, economic, political and cultural situation of each ACP state. As a result, they will be able to define objectives, priority actions and the pace of development, as well as assessing what has been achieved.
Finally, I should like to stress that it is only through dialogue between the Community and the ACP states on such issues that the political and institutional dimensions of cooperation will be able to flourish, as will respect for the sovereignty and distinct characteristics of the countries in question. We therefore support the proposals in the current resolution on how to forge ahead on these matters, with a view to negotiating the ACP-European Union Convention. We also support the need to define and institutionalise the process and the arrangements for this dialogue in the next ACP-European Union Convention - as defined in the negotiating mandate - as well as the importance of developing and extending this dialogue by including the various actors from civil society. Advantages are to be gained by developing this dialogue to negotiate national and regional indicative programmes. Finally, we share Parliament's view on the need to make the most of, and strengthen, the joint institutions, including the Assembly, in order to promote and develop this dialogue.
In terms of determining specific measures and priority actions that will have to be taken, we do, of course, agree with the proposals in the resolution on the importance of supporting actions to help vulnerable groups, particularly the rights of children and of army and police personnel. These have been implemented over recent years through projects financed by budgetary headings from Chapter B-7, European initiatives for democracy.
Finally, let me repeat what Mr Fernández Martín said in his report and welcome the laudable efforts and progress made in many ACP states over the last few years in spite of the difficult economic conditions they face.
Thank you, Commissioner.
The debate is closed.
We shall now proceed to the vote.
Parliament adopted the resolution
The priority given to the promotion of human rights, the rule of law and democratic principles in the European Union's policy on development aid must be welcomed once again.
It can never be stressed enough how the efforts made in these areas by developing countries must not only be welcomed but also encouraged, and, above all, they should be supported as they are more often than not made under difficult socioeconomic conditions.
Another priority to be added to the next ACP-EU Convention must be the promotion of good governance and the fight against corruption, together with the instruments and specific measures needed to implement these.
It is not actually possible to have a socially balanced policy on economic development as long as most of a country's resources are being diverted into the pockets of a few people.
Similarly, another condition that I feel is essential to any sustainable development is that the new Convention should pay particular attention to our partners' respect for and implementation of the minimum international standards of the ILO. This Convention must also ensure that the economic and social partners become stronger in the ACP countries and that a permanent and constructive dialogue is established between them. In more general terms, it is once again important to support and extend the role of civil society in drawing up and implementing development and democratisation programmes among our partners.
To conclude, I would also highlight the essential role played by women in all stable development processes and I would emphasise, together with our rapporteur, the need to constantly ensure that greater consideration is given to their legal and social rights as well as to their increased participation in political life.
Export of renewable energy technologies
The next item is the report (A4-0477/98) by Mr Elchlepp, on behalf of the Committee on External Economic Relations, on the new prospects of the European Union in exporting technology and services for the use of renewable energy.
I give the floor to the rapporteur, Mr Elchlepp.
Mr President, Commissioner, ladies and gentlemen, this report draws our attention to a new, extremely promising, but unfortunately under-utilised opportunity for Europe to export to and cooperate with third countries in the field of renewable energies, and also proposes a practical plan of action. It is a happy coincidence that, in this very area, Europe is in an ideal position to merge its interests in the export and labour markets with the interests of third countries in cost-effective, suitably adapted energy supply systems.
The fact that renewable energies are an essential part of a responsible energy and environmental policy which may yet achieve the climate protection objectives set out in Kyoto is, hopefully, well-known. But forecasts show that, because of both financial and non-financial considerations, wind power, solar energy, biomass and other energy sources in the renewable energies sector deserve to have much stronger support in the EU's industrial and employment policy. That is why I expect the new German Presidency to set new trends in this area.
Back in 1995, in the Commission's White Paper 'An energy policy for the European Union', a clear statement was made concerning renewable energies, also from the point of view of foreign economic policy, and in the 1997 White Paper 'Energy for the future - renewable sources of energy', the one million solar roofs programme for photovoltaic systems was introduced, which would satisfy half the energy requirements in third countries, and at the same time provide an opportunity to promote exports for our domestic industries in Europe. Yet I ask myself: where are the actions? I ask the Commission: where are the implementation proposals? I ask the Council: where are the necessary funds, the majority of which must be provided by the Member States?
Two things need to be done. Firstly, we need a long-term European strategy to encourage exports in the renewable energies sector; this will include the entire export chain and will be trans-sectoral in nature, and it will help in particular our small and medium-sized enterprises to gain a foothold in world markets. Our SMEs often lack reliable information on overseas markets, which I was able to gain first-hand knowledge of during a visit I made yesterday evening to such an enterprise in my own constituency which exports solar vessel systems to third countries. As is made clear in a report, out of 17 potentially relevant EU support programmes, there is not a single one that aims specifically to provide export support for renewable energies. Many of these programmes are unsuited to small and medium-sized enterprises, as only large projects requiring at least EUR 1 million are being supported. The lack of market information and problems in finding business partners are further obstacles, as I have seen for myself.
In order to synchronise and significantly strengthen appropriate foreign trade activities in Europe, I am calling for a 'European Export Council for Renewable Energies', which will in particular help SMEs through effective advice and facilitate their access to the world's future markets. This Export Council could be funded jointly by the EU and by industrial associations in the renewables sector. It should first and foremost serve as a point of coordination, encourage the foundation of export cooperatives, link these up with strong partners in the target countries and support premarketing activities.
Haste is paramount. The competition in the USA and Japan never sleeps. In the USA there is already a 'US Export Council for Renewable Energies', which has offices in the client countries of the future and also has generous funding. I will quote some figures to illustrate the importance of the sector as a whole. For the period 1990-2010 the overall world market in renewable energies will be almost EUR 1 800 billion. The annual productive investment volume is estimated at EUR 86 billion. The photovoltaic sector, which is not even the biggest sector, is recording an annual market growth of 15 %. Even in the wind energy sector an average market growth of 26 % is being projected in emergent and developing countries for the period 1998-2002.
Employment opportunities are also considerable. The Commission itself has talked of between 500 000 and 900 000 new jobs by the year 2010, and an equal number of jobs could be created by exports in this field. No other industrial sector, apart from telecommunications, has such a high growth rate in employment as, for example, wind energy; Denmark is an example here. The proposed export initiative can only have a chance if we in Europe help renewable energies along the road to success, as we create confidence in European technology among our world partners by using it ourselves and by creating a viable domestic market; we must therefore promote it considerably better than hitherto and in a completely targeted way.
Mr President, this is a very important issue which should be examined particularly from the point of view of how to create a demand for renewable energy sources. We live in a market economy, and commercial applications for which there is no demand are rarely developed. However, we in Europe are in a situation where there is natural demand. We have a situation of natural demand in the Member States of the European Union, but there is still more demand in the applicant countries. The European Union is to enlarge, and in those countries that are currently applying for membership of the European Union there are very great problems in the energy sector. They have obsolete industrial plants which are a serious risk to the environment, and outdated nuclear power plants which are also a risk to health and safety. Nuclear safety must improve in these countries to comply with international regulations, and defective nuclear power stations must be taken out of use. This has been said many times.
But what should replace them? In my opinion it is necessary to switch to renewable energy resources and power stations that exploit the highest possible technology. This will also be in the interests of the applicant countries in the European Union's internal market, enabling them, in this very difficult situation, to acquire an immediate competitive edge over the present Member States. What it will mean for the present Member States is that we will be able to export the know-how. But the problems themselves will obviously have to be solved in each country individually.
The Kyoto agreement as it is obliges us to find solutions. When, for example, the international funding institutions of the European Union support energy programmes in the applicant countries, special attention must be paid to making sure the money is spent on the best possible technology as well as renewable energy sources, in order to improve our chances of acting in accordance with international climate agreements.
The rapporteur raised the issue of employment very forcefully; it is just as important in the applicant countries as it is in the European Union. From the point of view of the applicant countries, if we underline the importance of decentralised production and renewable energy sources we can also do much to weaken the conflict that exists between environmental demands and questions of employment. This problem will diminish if new jobs are created from the production of energy.
Mr President, Commissioner, ladies and gentlemen, the Elchlepp report is unequivocal and contains a number of demands. It is a report which will enable us to become directly involved in the spheres of activity of the European Union and to implement the measures it contains.
I believe that, as Mr Elchlepp has already stated, this can go some considerable way to helping third countries meet the environmental standards that were set jointly in Kyoto.
For us, however, it is an enormous opportunity to progress through positive economic cooperation within the various development scenarios and agreements and, through cooperative partnership, to not only export new technologies but develop them jointly with our partners in the developing countries, within the framework of joint ventures.
First and foremost, these new technologies could help African countries to reduce their very costly consumption of fossil energy sources and to make significant progress, above all in rural development, not only in production of energy for electricity, lighting and hot water, but also for the energy needs of small and medium-sized industries and craft industries.
All in all, therefore, this is an excellent report which calls upon us to take action. I would also like to mention that the European Union should establish a means of channelling aid, just as the Americans have done. However, we are not in support of a system of aid which introduces export subsidies, such as those in the agricultural sector, for example, but we are in favour of one which covers quite a broad spectrum, as Mr Elchlepp has already partly indicated.
This should include, first of all, the provision of information. We need to inform our SMEs, who are leading players in this sector, about opportunities in the third world. At the same time, however, we need to inform third countries, especially the ACP countries, about these opportunities and, above all, about the opportunities in rural development, where, for example, cooperatives and producer groups could implement these uncomplicated technologies.
Secondly, this should include education and training in respect of the new markets which could arise for our enterprises. We already have the appropriate provisions and even the new budget items which make this possible. However, these are far too modest, and every year in the Committee on External Economic Relations we fight to get the Committee on Budgets to see the importance of these opportunities and to translate this importance into a few extra million. In comparison to the huge budgetary blocks, this is virtually nothing.
Finally, this should include pilot projects to show the SMEs what is possible in the third world in the field of rural development.
I would like to end by saying something more about actual implementation. I am now talking, in my role as Vice-President of the ACP-EU Joint Assembly, about actual implementation for these countries. In Africa there is sun in abundance. We must take advantage of this and give our African friends the chance to use this energy correctly.
Secondly, we must also make the necessary organisational decisions. I am glad that our rapporteur on the future of the Lomé Convention and chairman of the PPE Group, Wilfried Martens, is still here and is perhaps listening to my contribution. We first of all have the possibility of setting up an energy chapter within the framework of the new Convention and then, within this new energy chapter, of giving priority to renewable energies.
Thirdly, we must also inform the Centre for Industrial Development, which is provided for in the Lomé Convention, about this report and, in our next meeting with the ACP countries we must point out to this centre that here we have new opportunities for action which can be very quickly implemented.
Fourthly, I would like to say that we must hold this discussion in the ACP-EU Joint Assembly over the coming months in a very intensive, result-oriented and targeted way.
Mr President, the rapporteur, Mr Elchlepp, has produced an excellent and very interesting report on this important issue. Renewable energy technology and its markets are a global issue, requiring EU resources for development. As the report points out, the new opportunities can help to solve problems caused by uncontrolled migration in developing countries, in rural areas, and elsewhere. I see a great opportunity in the development of renewable bio-energy and wood energy technologies, and the logistics know-how associated with this whole sector, in the development strategies for countries like these.
I would also like to emphasise the importance of something close to us in the Nordic countries, which people are not always sufficiently aware of in more southern parts of Europe, which is that the most important aspect of renewable energy is the biomass that comes from the natural forest, such as branches, crowns and small-diameter trees in a thinned-out forest. There could be a demand in other parts of the world for the export of know-how and logistics associated with gathering these, especially in the EU partnership and applicant countries. We have already managed to develop the world's highest levels of know-how in the technology used in small combined heat and power plants. It has also been adopted on a very large scale, as, according to the latest statistics, bio-fuels are the largest source of energy in Finland. Renewables can thus be used for combined heat and power production. Furthermore, in Central Europe the consumption of conventional fuels for fires and boilers could in this way be lessened or altogether replaced with renewable energy sources. Some of the know-how already exists, as do more efficient boilers.
The common policy of the European Union calls for a particular focus on the most important issues, having, as we do, limited resources at our disposal. I would like to emphasise in this connection the importance of business in developing and exporting renewables technology. For that reason, the European Union must, as a priority, strive to support commercial exports, through marketing subsidies and investment aid, for example, in the less developed regions of the European Union. Furthermore, there should be more opportunities for companies in the partnership countries such as those in the TACIS and PHARE programmes.
Because technology is still searching for new forms, instead of so much planning and guidance, the main focus should be on decentralised methods of progress, where all endeavours are encouraged and these forms of renewable energy become competitively priced compared to other energy sources. During the first stage, however, we will still need financial incentives.
Mr President, world energy production is predicted to grow at a rate of 1.6 % a year. That means that by the year 2020 the world's energy production figure will have increased by 50 %. The developing world's share in that figure will be substantial, and it will account for perhaps three-quarters of the increase in oil consumption. The earth, however, will not tolerate this kind of democratised energy consumption if we go on the way we are.
Democracy of energy consumption demands new thinking and new technology. It requires us to make room in our developed capitalist countries for energy consumption in other lands. Market mechanisms hamper the role of democracy in energy consumption. Prices of conventional forms of energy at the moment are too low compared to those of the new technologies, and for that reason we have to create incentives for their introduction.
We have common resources in the world and the rapporteur, Mr Elchlepp, quite rightly points out that the partnership countries and the developing countries are in an important position from the point of view of the future of energy consumption and its technological development. It is also very important to stress the importance of solar and biomass energy. Neither the goal of doubling the consumption of renewable energy by the year 2010 nor the Kyoto agreement will be implemented unless room is made for the new technologies in the production of energy.
Mr President, ladies and gentlemen, I am very pleased with this very detailed and unambiguous report by Mr Elchlepp. I am also very pleased that it is slowly getting through to this House that renewable energies will be quite crucial in the future. We have neglected this sector for far too long. For far too long we have relied on energy sources that cost the earth and cannot be disposed of, such as nuclear power, for example. This report gives us the opportunity to place our future hopes in new energy sources, in tandem with the countries in the south and with the new countries in the east. This is also a special challenge for the German Presidency, which is held by Joschka Fischer. We will need money, which we must take away from other energy sources, to effect this volte-face. Despite the fact that new oil reserves are still being discovered, word should have got around by now that this substance is finite. That is why we must follow this new path out of our responsibility towards future generations.
Mr President, Europe is currently in an advantageous position in terms of research and development in the field of renewable energies, despite the scant support received by this sector of European industry in comparison with its most direct competitors, the United States and Japan.
In order to maintain this position, it is vital that the European institutions demonstrate their political and financial support for this important industrial sector. It is a sector that is capable of making job creation compatible with the protection of the environment. A true Community policy for renewable energies and SMEs in this sector, coupled with an increase in the specific budget for such forms of energy and in appropriations for exports would make a valuable contribution to job creation, the European Union's main preoccupation.
It is estimated that close to one million direct and indirect jobs could be created between now and the year 2010 if the use of renewable energy were to double. These jobs would also be compatible with the protection of the environment because the use and promotion of these forms of energy avoids the use of fossil fuels, thereby preventing emissions of CO2 into the atmosphere. This is a particularly interesting point when we take account of the fact that, with this reduction in environmental pollution, we would also be fulfilling the commitments made at the Kyoto Conference on Climate Change.
Moreover, a third of the world's population, mainly in third world countries, do not have any electricity supply. The use of renewable energies would therefore offer a rapid and effective way of resolving this problem without harming the environment.
It is for all these reasons that we welcome the idea of creating a regulatory European Export Council for Renewable Energies. It would provide the Union with a coordinating body to work on a true European strategy for the entire export chain. In this way, it would contribute to job creation, to the protection of the environment and to the development of third world countries.
Madam President, exporting renewable energy is in the interests of a sustainable economy, and there is therefore every reason to encourage it. I congratulate Mr Elchlepp on the inventive way he has tried to find ways of doing this.
There are still a few hurdles to overcome before exports can really get under way. According to the rapporteur, the long-term export outlook for renewable energy is good, but as yet there is no prospect of it happening. Up to now, European firms have been less than eager to export technology.
The market share held by renewable energy also needs to increase dramatically, and European firms must use the lead that they have gained in this field to promote exports. Renewable energy cuts down pollution and prevents natural resources from being exhausted, so there is every reason to try to promote it. Our current biased economic system which charges too little for fossil fuel energy is not geared towards this, however.
Money therefore needs to be provided to get exports under way, and the rapporteur has a number of ideas here. He calls for extra funding for an active European export council for the product, and for renewable energy projects to be included in our development policy. I think this alternative way of spending development funding is an excellent idea. I would suggest that the funding should firstly benefit the developing countries, such as by implementing the proposals on 'debt for solar swaps'. The developing countries should be rewarded by having their debts reduced if they use sustainable energy.
Madam President, without claiming to be an expert on the subject, I nevertheless wish to stress some of the very positive aspects of the excellent report by Mr Elchlepp, and to add my voice to those of the millions of people who are fighting for the future of our planet, which is threatened by headlong destruction of the environment, by irresponsible use of natural resources and by a widening gap between rich and poor countries.
Faced with the reluctance of world leaders to adopt direct measures, especially the greatest polluter of all - the USA - which emits a quarter of the world's total pollution, the Union is the only hope and the only possible avenue for effective action. The White Paper and the positions of the European Parliament, as expressed in this report, provide a very good framework for stepping up efforts for the further development of technology, mainly through assistance for small and medium-sized enterprises and through the transfer of this technical know-how, so that the huge energy requirements can be met by renewable sources. It is frightening to think that even today there are two billion people on our planet who live without electricity.
Renewable energy is certainly an important future market, because its potential is unlimited compared with the limited and low-entropy energy sources in the earth's crust. In any event, the European Union must cooperate closely with developing countries in the context of the new Lomé Convention, to promote viable forms of development and to settle their debts - as proposed in the report - in exchange for coverage of their energy needs from renewable sources.
It must be clearly understood that mineral energy reserves are becoming exhausted, while solar and wind energy ensure a continuous and unlimited flow and their use involves no pollution at all. In my own country, Greece, we have both those types of energy in abundance.
In Buenos Aires, the world's powers assured us that they will be adopting measures in the coming century to implement the Kyoto decisions, but in the few months before the end of the millennium, ecosystems - which cannot of course await the outcome of negotiations - will have sustained further serious damage. That is why the Union must act at once and incorporate fully into its trade policy, external economic relations and the framework for enlargement the promotion of renewable energy sources as a principal means of securing viable development, protection of the environment and enhancement of the Union's competitiveness and the creation of new jobs.
Madam President, I would like first and foremost to congratulate Mr Elchlepp. I have been in Parliament for 20 years now and rarely has there been such a good report as the one he has written. Many thanks.
Applause
However, I would like to broaden the subject somewhat to include an area which lies particularly close to my heart. We have a massive market for renewable energies on our very doorstep, that is, in the countries of Central and Eastern Europe. I should like to cite as examples the countries which I frequently visit: Hungary, Croatia, the Czech Republic and Lithuania. In all these regions there is still a tremendous amount of work to be done. In this regard, Mr Elchlepp, I should like to add one point to your excellent report. The people in these countries do not yet know enough about renewable energies. They must be informed and the governments must be informed, because we are dealing here in with certain large commercial concerns which have no interest whatsoever in the use of renewable energies and will therefore do everything they possibly can to stifle it. I should therefore like to ask you to ensure that both the people of these countries, and their governments, who also do not know enough, are informed.
In this context, two points are of particular relevance. It must not be forgotten that under the Russian regime many dreadful sins were committed against the environment, but now in these countries the environment is being severely damaged by lignite. The massive utilisation of lignite, which I see especially in Hungary, for example, in the region of Obosar, must be replaced by energy sources which have no such harmful impact on the environment. This is a task which it behoves us to carry out because we can achieve so much in this field. We can and should give these countries a great deal, because in these countries we can start from scratch and carve out the correct path.
Applause
Madam President, Mr Elchlepp's report is an excellent one, and I would like to express my sincerest thanks to him. In Finland we use renewables mainly in the form of wood, in its various forms, and peat, which has a substantial share of the market. The volume of peat that grows in marshlands is approximately equal to the volume of wood that grows in the forests. When they form, wood and peat absorb carbon dioxide, so burning them does not upset the earth's carbon dioxide balance as with fossil fuel. Harvesting and preparing the wood and the peat requires work. Peat and wood consumption, therefore, at the same time promotes employment. Promoting the consumption of wood and peat is also sensible because energy can be produced as a cottage industry using very simple methods. On the other hand, mass production requires highly developed technology. The EU and our country too leads the world in the large-scale exploitation of renewables, and this will also mean great opportunities for exporters.
Madam President, our group fully supports the factual, in-depth report by Mr Elchlepp. Not only is it important because there exists a huge future export market for renewable energies, but it is also necessary to reduce the dependence of many developing countries on imports in this sector.
As a result of the improvement of social and environmental living conditions, especially in third world countries and in Eastern Europe, and the finite nature of fossil resources, together with the lessons learned from the dangers inherent in atomic energy, it is necessary to take urgent support and cooperation measures in the renewable energy sector. That is why we recognise that an important basis has been established in this report. We have put in place five new budget items for third world countries. This report could be the starting point for us to move forward in this area. Expansion of production capacity in third world countries must be supported, for example by means of the European Development Fund. Just as important are education and training, support for small and medium-sized enterprises, the one million solar roofs programme, 'debt for solar swaps' and also what was said by Mr von Habsburg.
I believe that the PHARE programme offers an important basis, not for supporting nuclear power plants in the East, but for supporting the renewable energy sector. Within the framework of the Lomé Convention, we need not only an energy chapter but, as Mr Schwaiger said, determined action on the part of the Commission to implement the necessary measures. In my opinion the Commission must set up a special unit to promote marketing and cooperation here, to support the NGO projects in third world countries and, through the PHARE, TACIS and MEDA programmes, to support projects in the Mediterranean region and in Eastern Europe. As we do not have responsibility for the budget in the European Development Fund, demands must be made of governments and so the impetus must come from the Commission. They must make use of our joint potential with these countries to help the people and to maintain the basis for our lives and our existence. Otherwise we would not be able to survive because we would not have the energy sources.
Madam President, ladies and gentlemen, it gives me great pleasure to be able to address Parliament on the issues raised in this very timely report and to respond to the proposal for a resolution. For a few moments at least, this will be an opportunity for me to return to a former role I had several years ago as Commissioner for energy.
The report and its explanatory statement are a valuable contribution to the current work on promoting renewable energy and will help us to understand better what opportunities such energy forms offer. In a very clear and detailed manner, the report sets out the possible different courses of action that must be considered if our ambitious goals are to become an achievable reality. Therefore, I should like to begin by expressing my sincerest thanks to Mr Elchlepp for this report.
The Union's strategy, contained in the November 1997 White Paper on renewable energy sources, has already received the support of both Parliament and the Council. Its main objective is to increase renewable energy sources in the Union and thereby enable us to create the internal base and platform needed to increase exports to the rest of the world.
In the work leading up to the adoption of the White Paper at the end of 1997, the Commission tried to take Parliament's contribution into account, as expressed in its resolutions on the White Paper itself and on access for renewable energy to the electricity market as well as the Altener II programme, which was adopted in 1998.
The White Paper reflects the views expressed by Parliament in 1997 on the main renewable energy issues that would be useful when drawing up a Community policy in this field. It also reflects the wide range of reactions and requests of industry, specialists, interest groups and the people in general throughout the Union who would be affected by such a policy. One essential aspect of our common priorities is, of course, the export market for renewable energies.
Moving on from this, I will briefly tell you about the progress made in the first year since the White Paper was adopted.
Work on the necessary advance studies of the current programmes and efforts being made concerning renewable energies has almost been completed in the Member States and in the Community. I should like to pass on the Commission's satisfaction with the progress made. It is pleased with the diversity of action plans and national programmes on developing renewable energies that have been drawn up since the adoption of the White Paper. It is clear that much of the work we are asking Member States to complete over the next decade has already been planned, or at least initiated.
Of course, there is still a great deal to be done and there is no reason for us to be complacent, especially if we take into account the commitments made in Kyoto, as the report rightly points out. I am pleased, however, that the majority of Member States have already announced policies and national plans which, generally speaking, have a similar scope and objective to the proposals for Community strategies and action plans. This will make applying these strategies and action plans much simpler. The public debate that took place at the Energy Council of November 1998 confirmed their importance. The Commission will draw up a detailed study as soon as possible that will serve as a starting point for subsequent planning and coordination.
The key action plans must be applied within the Union but it is clear that the actual experience of promoting exports is valuable. We will also increase our credibility through successful marketing in third countries. The amount of effort all this will require in terms of planning and presentation is also clear and the Commission fully shares Parliament's desire for close cooperation between the industry and the public sector, both at Union level and within each of the Member States.
In accordance with Parliament's wishes, renewable energies are, and increasingly will be, promoted in European assistance programmes such as PHARE, TACIS, MEDA, the European Development Fund and other Lomé Convention instruments. All the relevant cooperation agreements will therefore be revised, as will other agreements with both industrialised and developing third countries. This will encourage our partners to follow this same line, yet without forgetting each of their priorities and specific restrictions.
As the proposal for a resolution suggests, a pro-active approach for exports and cooperation in the field of renewable energies will be promoted, particularly through EU programmes related to energy, such as the SYNERGY programme. We will also encourage the elements of the fifth framework programme on research relating to scientific and technological cooperation.
Many activities have been set in motion under the Thermie programme. In the five years that this programme has been running, more than 190 programmes have been set up by the European industry. These have been cofinanced by the Community with more than EUR 20 million. There have also been measures aimed at countries outside the European Union. These include projects aimed at determining and assessing export markets for EU technologies and at designing and applying the best strategies to encourage the use of new technologies in the markets selected in this way. Aid for exporters of renewable energy sources from the EU will continue to be seen as a priority, particularly in terms of credit guarantees, insurance, organising the necessary contracts, disseminating information and setting up networks.
Another priority is cooperation on energy planning and integrated resource planning, particularly with emerging economies on energy policy. The reasons for this are highlighted in the resolution.
An additional aspect that the Commission believes to be extremely important is that of access to innovative financial instruments that are specifically adapted to the needs of the renewable energies market. The Commission will continue to cooperate with financial institutions such as the World Bank, the European Investment Bank and the Global Environment Fund. I could give a number of examples of such cooperation, which currently extends beyond the European Union, such as the World Solar Programme 1996-2005, which aims to carry out high priority regional and national projects worldwide, particularly in developing countries. And in relation to this, I should like to point out that the White Paper stressed the need to make special efforts regarding the African, Caribbean and Pacific countries. Initiatives for promoting solar electricity and for encouraging diversification to alternative renewable energy sources have been implemented.
As regards the associated countries, one of our priorities is to encourage them to bring their legislation on renewable energies into line with European legislation. Other priorities are to extend EU programmes such as Altener to include these countries, and to involve them in activities under the fifth framework programme on research.
Some of this morning's speakers asked if any organisation had been established at European level with similar responsibilities to the United States Export Council on Renewable Energies, which receives federal funding. On these lines, I should like to inform you that back in 1996, Commissioner Papoutsis opened the European Export Council on Renewable Energies in Brussels in the presence of various senior officials from the Commission and other organisations. The Council is currently composed of five European associations for renewable energy.
Finally, Madam President, I have briefly tried to explain what we are doing, and what we have in the pipeline in relation to the content of the report and resolution in question. The European Parliament has once again shown itself to be most constructive in its initiatives for promoting renewable energies. I can assure you that the European Commission also believes that the export market for renewable energy sources constitutes one of our main priorities for the immediate future.
I should like to finish my speech by once again thanking the rapporteur, Mr Elchlepp, and all the Members who participated in this debate.
Thank you, Mr Oreja.
The debate is closed.
We shall now proceed to the vote.
Parliament adopted the resolution
There is no doubt that the technologies that use environmentally compatible renewable energy provide a cheap, decentralised energy supply. Intensive use of these new technologies would therefore give the developing countries a more realistic chance of reducing their energy bills while increasing the amount of energy supplied to their populations, particularly in the countryside.
The increased use of these cheap and clean technologies also provides an opportunity for industrialised countries in that it may lead to the creation of new jobs in high value added sectors together with access to new and immense markets in the southern hemisphere.
As an aside, I must point out, as the rapporteur did, that greater use of these technologies within the EU would allow us to achieve our self-imposed objectives on climate protection. It would also increase our independence in the energy sector and have a positive influence on our energy balance.
In general, I support the proposal to set up a European Export Council for Renewable Energies whose responsibilities would include encouraging and structuring the activities of SMEs in this area.
I agree with the rapporteur that the European approach must be transverse and that, within the context of international cooperation and our partnership agreements, we must encourage our representatives to give strategic priority to renewable energy when planning their energy, environmental and development policies. This must occur in such a way so as to ensure that their natural interest in guaranteeing development at the lowest possible cost matches our search for external markets.
This excellent report on new prospects for exporting technology for renewable sources of energy, which I have voted for, would gain in credibility if the EU's domestic energy policy had the same priorities. Subsidies for nuclear power would then have to cease, and nuclear power would have to be phased out. Oil and gas dependency would also have to be reduced, and the use of renewable energy sources would have to increase.
Impact of financial crisis on European industry
The next item is the joint debate on the oral questions (B4-1162/98, B4-1163/98, B4-1164/98, B4-0005/99, B4-0008/99 and B4-0010/99) on the world financial crisis and European industry.
Madam President, this debate could not have been more topical or relevant.
One month ago we were wondering what impact the economic instability resulting from the crises in the Asian and Latin American markets would have. And now this week, still without having had an approximate assessment of the impact of the crisis that flared up in August, a new episode in the saga has developed with the devaluation of the Brazilian currency. This may drag down other Mercosur currencies or force them to make adjustments.
Although this situation could temporarily benefit the Brazilian economy, it has already caused a truly spectacular stampede of capital. And we are facing this fresh crisis with our new currency, the euro, which was indeed greeted with loud applause from the Japanese market.
However, we do not know how the economy will behave. Nor do we know how, in the medium term, it will withstand the consequences of a possible deterioration of the crisis, an increase in imports or unfair practices against our industry and exports. As we all know, unfair practices and increased imports are already damaging two industrial sectors that are particularly sensitive: iron and steel, and shipbuilding.
Over the past 20 years, these two sectors have suffered losses and staffing levels have been drastically reduced. If such reductions continue, these sectors will disappear. We will have gone from considering strategic aspects to industrial ruin in a period of 40 years.
We wonder what will happen to employment and that is the million dollar question. Japanese and Korean practices aimed at cornering markets, their State aid and, in short, their unfair practices and disregard for standards that attempt to regulate the sector at a global level should all make us think carefully.
If these attitudes persist, the OECD or even the World Trade Organisation will find their regulatory role and their prestige severely affected. The shipbuilding sector, for example, cannot make any more sacrifices. If State aid disappears before the year 2000 and current practices continue - namely Asian dumping - the majority of shipyards will be forced to close and all the work on modernising and adapting them, financed with European citizens' money, will have been in vain. If steel imports continue to be subsidised in the country of origin, I do not know how our businesses will be able to survive when left at such an unacceptable disadvantage.
For this reason, I should like to remind the Commission that the proposal for a resolution on shipbuilding included an amendment that called for a study on how to address the problems described. Could the Commission inform us of the results of this study and the corresponding proposals, as well as giving us its opinion on the extension of State aid until the year 2000?
And as regards steel and industry, what proposals could the Commission put forward to support the affected sectors and when could it present them? What trade policy measures could it muster up to combat the growing number of cases of unfair practice?
Madam President, ladies and gentlemen, we are only just beginning to feel the knock-on effects of the financial crisis which has created such a stir over the last few months. As we predicted, the crisis in South-East Asia has had global repercussions. The collapse of the financial system in the Far East has led to weaker market demand there. The question that has been raised today in the House can only be the beginning of a very fundamental debate on this problem. The European economy, in so far as it has been adversely affected by the crisis, is legitimately entitled to financial support in the sectors affected. This is the background to our question.
So far the EU has in large part been able to cushion the changing trade conditions which have arisen as a result of the crisis and has also borne the corresponding financial burdens. No other market, not even the American market, has had to cope with such a substantial rise in imports both in terms of absolute figures and percentages. The European market is now being swamped with goods which would normally be exported to markets in the Far East. Not only does this development look set to continue, but it will accelerate. The damage inflicted on the European steel market, for example, will be further exacerbated by the dishonest trade practices implemented in certain countries.
In this connection, the intention of the American steel industry to solve the problem through draconian trade-policy measures, or protectionist measures, constitutes a serious threat to the EU market. I call upon the Commission to see to it that the United States Administration is left in no doubt that, if it does not demonstrate solidarity in such matters but, on the contrary, resorts to dishonest measures, it will have to reckon with severe countermeasures on the part of the European Union. If the EU does not adopt a clear and unambiguous position, the USA will make further attempts to push forward its own world trade policy.
In view of the fact that European industry is clearly in no way to blame for the present critical situation in the US market, in which it has operated extremely well over a long period of time, the United States must be called upon, at the highest political level, to ensure that there is a fairer trade policy. The USA and Europe play a leading role in the WTO. Conduct that is less than exemplary would be disadvantageous for both sides.
Madam President, the previous resolutions of 17 September and 3 December 1998 on the global financial crisis do not make today's oral questions and motions for resolutions redundant or merely repetitive. That is because, in this first part-session of 1999, this subject is still current, and because the economic situation is unlikely to stabilise.
Another recent resolution, this time on asymmetric shocks, which was also adopted in December, was particularly relevant in the context of the financial crisis and its consequences on the national economies. It further strengthens the belief that this is the right time to discuss and determine solutions to prevent this situation from having economic and social effects on European industry and international financial development. The situation is changing and developing, at times at a dizzying speed, and the signs are not reassuring. If it was considered that the events in Brazil in October were the worst point of the crisis and that efforts had been made and financial resources mobilised to prevent this turning into a disaster, then the news of the last few days must be worrying.
This is why we are supporting the joint motion for a resolution, although we believe that it fails to attribute the basic responsibility for the crisis, which lies with the priority given to the financial and nominal situation over the real economy. We also feel it is right that concern is growing and that the requests are becoming urgent.
The inclusion of references to shipbuilding and iron and steel, which is the aim of Amendment No 2, is very relevant. However, it justifies an extension to other sectors, particularly the textile sector, which was included with these other sectors in a recital of our motion for a resolution and which was sacrificed to the benefit of the joint motion. We therefore believe that, in order for the amendment to be approved, it should include the textile sector.
We are talking here about currency problems, stock market collapses and financial crises. Those are the subjects of these oral questions and motions for resolutions. However, the crux of the matter is that it is becoming clear that this is increasingly a question of the currency, stock market and financial aspects of a latent economic crisis that is about to explode. Brazil had better watch out. Indeed, this crisis is due to the fact that the financial and speculative instruments and mechanisms are out of synch with the structure and operation of the real economy.
Madam President, with three major economic upheavals within a few years in Asia, Russia and now Latin America, there should perhaps be some lessons for us in this experience and we should learn from our mistakes.
There seems to be a remarkable similarity between the build-up to the Asia crisis and that more recently in Brazil with, in both cases, massive lending power being given on the basis of over-optimistic projections of growth and industrialisation. Investors, of course, can leave as quickly as they arrive, taking their money with them. And when the bottom falls out of an economy there can be enormous knock-on effects.
In Scotland, as elsewhere, we are still suffering from the effects of the Asia crisis, with promised investments failing to materialise and with delays in lowering interest rates and the strong exchange rate of sterling continuing to hit our industries and our exports hard. While the crisis in Brazil may not be quite so serious it can still have repercussions.
Greater economic stability in Europe should increase our ability to safeguard the well-being of those of our citizens most directly affected.
Madam President, ladies and gentlemen, given that there are a number of questions on the impact of the financial crisis on European industry, I will, if there are no objections, answer them in one fell swoop. I will begin with the questions on the general impact of the crisis and then move on to answer those that refer specifically to the steel sector.
Last year's downturn in the world economic climate undoubtedly had a negative impact on the European Union. However, in 1998, good internal conditions more than compensated for negative external effects. The growth of the 15 Member States in 1998 was 0.1 % higher than predicted in March 1998. The economic crisis will mean losses for the European Union's economy in 1999. However, its effects should, in principle, be limited thanks to the introduction of the euro, as Mrs Miranda just mentioned, and by maintaining healthy economic conditions. The Commission trusts that Europe's economy will recover in the year 2000, a year in which it is hoped growth will reach 2.8 %.
In that general context, some sectors of European industry are faced with fierce competition from imports. There has been an increase in imports from South-East Asia and other regions. But exports have also increased in all sectors, despite the drop in exports to South-East Asia. In the year leading up to September 1998, the European Union registered a trade surplus of ECU 22 billion for industrial products, that is, ECU 16 billion less than the surplus for the same period in 1997. The significant devaluations of South-East Asian currencies have damaged the competitiveness of short-term European prices. However, this has been partially compensated for by the high national inflation rates in those countries. It is difficult to predict what the final impact of the crisis in South-East Asia will be in terms of the EU's relative competitive position. It is particularly difficult due to the fact that the fluctuations in South-East Asian exchange rates can have repercussions on the countries' commercial output and competitiveness. As a result, it is difficult to give a prognosis at this stage.
Clearly, the Commission is concerned about the implications of an increase in competitive pressure on European industry. This heavy pressure will probably continue in 1999, although perhaps not at such high levels as in 1998. The European Union's trade balance for industrial products should improve in relation to 1998. Although we do not yet have data for the 1998 period, the Commission calculates that the direct repercussions are marginal in terms of total industrial output for that year, but that they could be more significant in 1999. When the Commission made its autumn forecast, it pointed out that it expected growth in employment to reach 1.2 % in 1998, a more rapid rate of growth than the 0.8 % rate recorded in spring. However, the slower growth of gross domestic product in 1999 will also be accompanied by a drop in the employment growth rate to 0.9 %. Nonetheless, it is hoped that unemployment will continue to decrease. It should have dropped to 10 % in 1998 and should then drop to 9.5 % in 1999, from a maximum of 11.2 % recorded in 1994.
As regards the increase in competitive pressure on European industry, this does not necessarily mean that the Union's trading partners are using unfair trade practices. The Commission is prepared to apply the instruments of the Union's commercial policy where conditions dictate and in accordance with the relevant WTO agreements. To illustrate this point, only last week the Commission initiated two proceedings, based on two complaints submitted by the European Union's steel industry. The first relates to dumping concerning hot-rolled strips from Bulgaria, Iran, Yugoslavia, India, Taiwan and South Africa. The second is a complaint against subsidies for the same products from India, Taiwan and South Africa. None of the countries mentioned in the anti-dumping or anti-subsidy cases are South-East Asian countries implementing IMF stabilisation programmes. The Commission is not aware of unfair trade practices relating to imports of steel products into the Community, except for the cases it is already dealing with.
During 1998, until the month of September, imports of finished or semi-finished steel products rose to 18.5 million tonnes, 6.6 million tonnes more than for the corresponding period in 1997. At the same time, exports dropped by 2.7 million tonnes to 18.3 million tonnes. As a result, the European Union showed a trade deficit of 0.2 million tonnes compared with a surplus of 9.2 million tonnes for the previous year. The unexpected increase in imports of steel products into the European Union caused prices to collapse in the second half of 1998.
Demand for steel from the manufacturing industry is expected to fall in the first half of 1999, but is later expected to improve, leading to total annual results similar to those of previous years. In 1999, the level of imports is expected to remain high.
It is difficult for the Commission to estimate to what extent the South-East Asian steel industry will contribute to economic recovery in the region, given that it varies from country to country. Nonetheless, it is clear that several countries in the region significantly increased their revenue from steel products in 1998. This was the case for South Korea, Taiwan, Japan, China and Indonesia, amongst other countries.
During the United States-European Union Summit, held in Washington on 18 December 1998, debates were held on a wide variety of issues and one of these related to imports of steel products. The Commission highlighted the need to keep markets open and to avoid delaying the recovery of those countries hit by the crisis that were carrying out IMF stabilisation programmes. It is essential that all parties involved act in a responsible manner and in accordance with international standards in order to safeguard the advantages of trade liberalisation and avoid further trade disputes.
The United States administration, for its part, is aware that imposing trade barriers would harm countries that have been seriously affected by economic problems. But it is also facing strong internal pressure to react to the recent fluctuations in steel imports. There is a possibility that the United States may adopt commercial measures on steel imports in the coming months. The Commission will follow any developments closely to ensure that the United States acts in accordance with international trade standards.
I would now briefly like to refer to two questions that have been raised. The first is from Mrs Miranda de Lage on the impact of the Asian crisis on the shipbuilding industry.
Following the devaluation of various currencies in South-East Asia, the Koreans, in particular, have enjoyed higher sales in this sector. However, the Community industry managed to maintain a strong position in the world market in 1998: it obtained 29 % of new orders between January and September 1998, as opposed to 22 % for Korea. As I said earlier, the Commission is watching closely to ensure that the countries involved in the crisis respect the conditions laid down by the International Monetary Fund and, more specifically, the conditions relating to structural reforms and the relations between industry and the Korean Government.
I should now like to say a few words on the impact of recent events in Brazil on European industry.
I believe that, at this stage, it is still difficult to give a correct diagnosis, and would, in fact, be rather hasty. A great deal will depend on how the financial markets react to the events in Brazil. Here we have - as you will also have - the latest news to reach us on how the markets reacted and on the packet of urgent measures put forward by the Brazilian Congress. These were part of the fiscal reforms demanded by the International Monetary Fund, in exchange for aid amounting to USD 42 billion. These measures form part of the restructuring plan being pursued by President Fernando Cardoso. The Managing Director of the IMF, Michel Camdessus, yesterday stated that he was satisfied with Brazil's commitment to apply the budgetary consolidation programme agreed with the IMF. At the same time, the Brazilian President has continued to send out messages of confidence to investors.
In any event, the European Union and Brazil have important trade links and European businesses have invested quite substantially in industrial development in Brazil, in the automobile sector for example. The European Union imports a large quantity of raw materials from Brazil and the devaluation of the real could obviously force down the prices of these products, with some positive implications for European industry. However, the devaluation might increase the competitiveness of Brazilian exports to the European Union and reduce the competitiveness of the European industry's exports to Brazil.
These are just a few comments I wanted to make on the situation currently unfolding. There is still a need for caution in a situation such as this as we do not know how the financial markets will behave over the days and weeks to come.
Madam President, Commissioner, ladies and gentlemen, of course the successful introduction of the single currency justifies greater confidence on the part of the Union, and nobody wants to be a herald of pessimism at a time like this.
I also believe, however, that we all know the success of Europe's economy will be judged not so much in monetary terms but in relation to the real economy, and there the situation is not at all encouraging.
Unemployment, the supposedly number one economic problem, which I fear we are making zero effort to address, has stabilised despite all your forecasts - for what you told us, Commissioner, amounts to no more than forecasts - at around 10.5 %, and even if it falls by 0.5 % that is not very much.
We have long forgotten the optimistic words spoken by Mr Delors in this Chamber at the beginning of our parliamentary term, about the creation of 15 million new jobs which would reduce unemployment to 6 or 7 %. The prospective growth rate of Europe's economy in 1999 has fallen to just 1.4 %. The money market crisis in the third world, which has of course become a crisis of the real economy there, has brought about huge job losses, reductions in real incomes and a fall of our own exports. It is a fact that any development comes from the services sector in our own area and in the United States, while in contrast, in the manufacturing industry, there are already clear signs of surplus production capacity. In the face of such a situation, it is not surprising that voices have been raised in favour of protectionism. And what you told us about the steel industry verges on a brief protectionist declaration, not by yourself, but one that is increasingly to be heard in major parliaments, in Congress and in other decision-making centres in the world. This is a very dangerous development, because there is nothing more dangerous than a return to the restrictions on world trade, which would of course affect the weakest economies worst.
Without oversimplifying matters, common sense shows that we must not make such a difficult situation even more difficult by suppressing demand in our own economy by the restrictions we have imposed on financial policy, in other words the celebrated 3 % deficit limit of the Stability Pact. Besides, it is forecast that in 1999, in the present economic situation, the 3 % limit will not easily be held to by Germany, Italy and France, in other words the big European countries. Will unemployment have to increase to 25 % before we begin reviewing a restrictive policy which, though it may have reduced inflation to zero, is now moving towards the achievement of zero employment as well?
Commissioner, the question you are being asked deserves relatively general answers that can be found, together with your comments, by reading our daily papers.
I would first of all point out how unwise we were to condemn the instruments that gave us the ECSC Treaty. At that time, I asked for more care to be taken. We knew that the crises in the iron and steel industry would reoccur fairly frequently and we now find ourselves very poorly equipped.
It is a little too late for you to tell us that the Commission is going to determine whether or not the United States contravenes the international conventions or international WTO commitments. As Mr Katiforis has just pointed out, measures have already been taken by the United States, which do not seem, at least at first sight, to comply to any great extent with WTO commitments.
In other words, the Commission seems to be equally at a loss when it tells us that caution is necessary and that the situation is difficult: that is just about all it can tell us. We should be able to say to the WTO that changes in the exchange rate are in some respects similar to duties or customs duties. What difference is there between imposing a customs duty on imports and devaluing the currency in a competitive manner? There is something amiss there. Rather, the emphasis should be placed more on the stabilisation of exchange rates and we should positively adopt the approaches that Japan and some of our countries have already taken. In my opinion, we should either improve the stability of exchange rates or at least ensure that we still have the resources to protect ourselves like other countries.
Madam President, three large volcanoes have just erupted: one in Asia, one in Russia, and one in Latin America. The next volcano is already showing signs of erupting. That is China.
The problem is that capitalism, with its capital markets, creates instability and imbalance in the world. Today's capital markets are hyperinflated. Any concept of inflation worth its salt must take account of the fact that capital markets mean the unrestricted rise in value of capital goods. International institutions issue erroneous advice when this situation occurs. They give the same kind of advice to all countries, which are all different, and generally that advice is deflation, or, in the case of industrialised countries, cuts in social welfare. These institutions, under the leadership of the IMF, do not prevent the forest fires from starting: they only light other fires to counter the problem, but that is not enough. We should be preventing the fire, or, in this case, the volcanic eruptions, from starting at all.
In this situation the left has a real opportunity. Real capitalism causes problems, so let us make a joint assessment of the situation and work according to that. The third way is the outside lane. We must now together find the second way for the left and the Greens.
Madam President, ladies and gentlemen, we must not keep on protesting that things are not really all that bad, as is always the case in short-time crisis management. Instead, we need to develop strategies, at the core of which must be, not moralistic advice, but well-understood self-interest. The very real danger of a deflationary process which can no longer be controlled is moving ever closer. Assurances that there is really no problem ring ever more hollow. We must realise that long-term stabilisation of the global financial architecture is impossible without the stabilisation of the economy in global terms, and that this will not come about without the stabilisation of the global social order. In other words, the question is not: how do we arrive at an alternative global economic and social order? This would be illusory. Instead, the old Keynesian questions - not his answers - are becoming once again very pressing.
How do we achieve a global payment system that functions well and remains stable in the face of short-term irritations and volatility? How do we achieve a global monetary policy? How do we construct an international trade organisation that is in a position to stabilise commodity prices? How do we achieve aid programmes with low-cost loans and subsidies to assist developing countries? And now that we are faced with globalisation it is no longer just a question of developing countries but also sectors, projects and industries.
The present discussion is too narrowly focused on the imposition of antidumping and antisubsidising measures, which in effect means denying certain countries the opportunity to develop. The question must be posed differently: how is it in fact possible to solve the problem of actual demand, which is currently not being met, in terms of the value of money? As an example, let us take global shipping. We have a shipping fleet which is completely outdated, environmentally unsound and unsafe, the renovation of which would bring lasting employment and progress in resource efficiency. So, instead of continually asking the wrong question about the world economy locomotive, we should be asking ourselves about a joint global investment train; as Europeans, we can make a contribution here and we have a responsibility to do so, a responsibility which we are currently not fulfilling.
Madam President, ladies and gentlemen, today we have a delegation from the US Congress here in the House. It is apparent to all that our debate is highly topical and that global problems need to be tackled at a global level. Although the European Parliament can be criticised for perhaps proceeding with considerable caution and deliberation in certain matters, I nevertheless believe that the fundamental criterion for the European Parliament is to produce results and to benefit those who need it.
In this House we have already dealt on a number of occasions with turbulences in the world of international finance. In Europe we now have the euro, which has brought with it a new stability, at least in the euro zone of the eleven and thus in the European Union as a whole. Through the single market we have made progress in respect of border tariff problems, and we are also moving in the right direction in the area of subsidies. That is why I am very grateful to my colleagues in the House for providing the opportunity for us to devote our attention once again to this issue, in particular to the repercussions in Europe.
Entire sectors of industry, such as the pharmaceutical industry, ship building and, above all, the steel industry, are facing new challenges. Our opportunities for export in these areas have shrunk dramatically. Exports to Asia, for example, have fallen by 56 %. By contrast, imports into the single market from this region have risen sharply. Import escalation rates of up to 700 % are currently being quoted. For the first time the European Union has become a net importer of steel. We must work together to reverse this trend, in the interests of those industries affected and of their employees.
In the light of these developments, I am delighted that we can today welcome to Strasbourg a delegation from the United States Congress. The USA is facing similar, if not quite so far-reaching, challenges. We can only get to grips with these developments through cooperation, joint strategies and a joint problem-solving approach. In this way each country will take on its share of the responsibility, but always in relation to the actual burdens and opportunities.
In this context, free access to markets has a crucial role to play. Trade-policy instruments naturally include antidumping measures and WTO procedures in places where state interference is pushing down the price of exports. But such measures can only be regarded as a last resort. In the long term we need constructive transatlantic dialogue because only if we preserve free trade in goods and observe the rules of fair competition on both sides of the Atlantic, will we be able to guarantee a stable global environment.
Madam President, I should firstly like to thank the Commissioner for the information he gave us which, to a certain extent, was rather optimistic. However, it also demonstrates the same concern we have when asking questions. And those of us who live in regions such as Asturias are concerned. Asturias has already lost more than 6 000 direct jobs in the steel industry, not to mention the indirect job losses that can also be added to this figure.
It is very important to us to prevent further job losses. This is the Union's main concern at the moment. Not only must we create employment, but we must also ensure that existing jobs are not lost. If we do not do so, the employment plans drawn up in all the Member States will be of little use.
In the resolution we have signed there is the suggestion - and I know it is not a very popular one - that we should once again discuss a tax on financial capital transfers in the economies of such countries. We do not know what might happen in Brazil. You said so yourself. We have received this news but we do not know what impact it will have on the European Union's economy. Nor do we know whether the European Union, in spite of the euro umbrella sheltering us, will be able to weather the storm of serious problems that will affect such extremely important sectors in the future, that is, the steel, shipbuilding and textiles sectors. This last sector is not included in an amendment by Mr Kittelmann, but we suggest that it be included because it is also extremely important.
Madam President, I will only speak for a minute and I would like to thank everyone who has spoken this morning. I will very briefly say to Mr Katiforis - whom I cannot see here at the moment - that I in fact believe that it would be a serious mistake at this time of international economic fragility for the European Union to lift protectionist barriers. This could provoke similar responses all over the world and lead us into a global recession that could last for a long time.
I should like to say to Mr Herman - whom I cannot see here either - that the Commission does not believe that the American plan for the steel industry is its last word on the policy it is going to adopt in order to address pressures facing the steel trade. Instead, we believe it is the beginning of a negotiating process with Congress and the steel industry that could lead to specific measures within a few months.
I should also like to say to Mr Herman that the ECSC Treaty still applies. Our steel industry is bearing up well. The measures that the United States is currently adopting are the same as those being adopted by the European Community, in other words, provisions for applying the instruments of the commercial policy.
In response to some speeches, specifically that by Mr Wolf, I should also like to say that our concern at the current moment is that the countries in crisis come out of it as quickly as possible. This would not only benefit them but would also put them in a position to import European products. Consequently, I believe that, on the one hand, we must see how well we can survive this situation, and on the other hand, we must help these countries to recover as we will then be able to export to them.
It is well known that the World Trade Organisation does not accept measures against currency devaluations and, until now, the United States and the European Union have not applied any measures in this respect.
Finally, I should like to say to Mr Rübig that we must use the instruments of our commercial policy against unfair practices in imports, that is, the instruments I referred to earlier: the anti-dumping and anti-subsidy instruments. In any event, I should like to say that I have fully noted all this morning's speeches and I will pass them on to my colleagues in the Commission.
Thank you, Mr Oreja.
The debate is closed.
I have received six motions for resolutions tabled pursuant to Rule 40(5).
We shall now proceed to the vote.
Joint motion for a resolution on the economic and social impact of the global financial crisis on European industry
Before the vote on Amendment No 2
Madam President, in the original resolutions the three sectors of most concern are mentioned: steel, shipbuilding and textiles. These three sectors are not covered in the joint resolution and I think this is due to a transcription error. However, there is an amendment by Mr Kittelmann that includes the steel and shipbuilding industries. We have talked to him and with other colleagues about adding the textiles industry, which is important for our country and for others. If there are no objections, we will approve this amendment by Mr Kittelmann if it includes the textiles sector. I believe that everyone agrees with what we are saying.
Parliament adopted the resolution
The Commission has just presented us with a cautiously optimistic theory on the economic and social consequences for Europe of the global financial crisis. Leaving aside Europe as a whole, and concentrating instead on France, I would actually be even more cautious.
Even a moderate slowing down in growth can have very negative consequences if it occurs in a country that has no room for manoeuvre. This is the case with France. It already has record compulsory levies, it no longer has any monetary autonomy following the introduction of the euro, and it cannot, in any case, allow itself the luxury of increasing its budget deficit, which is already the highest in the European Union in terms of percentage of GDP. These constraints will be added to further by a series of additional costs caused by socialist policies, from the cost of the 35-hour week to that of the massive programme to regulate the situation of illegal immigrants. This does not even include the costs of the euro resulting from the establishment of the European public authority needed for its operation.
Without returning to the issue of the single currency, on which my feelings are well known, I must stress that the European Union can be useful to us in a crisis if it conducts a vigorous common trade policy to combat dumping, for example in the iron and steel industry or shipbuilding, and to ensure compliance with the Community preference, for example in agriculture. The EU must also help us to conduct international negotiations aimed at a relative stabilisation of exchange rates, an action that goes hand in hand with a common trade policy.
However, we must not delude ourselves: Europe can only provide us with supplementary aid. The essence of the solution is in the hands of the French themselves. They must choose between the current negligence which, if it continues, will one day mean that we are controlled by Europe, or an effort of self-discipline which alone will be able to preserve our sovereignty.
Common fisheries policy action plan
The next item is the report (A4-0462/98) by Mr Novo, on behalf of the Committee on Fisheries, on the Commission working document 'Improving the implementation of the common fisheries policy: An action plan (SEC(98)0949 - C4-0378/98).
Madam President, Commissioner, ladies and gentlemen, in addition to dealing with the specific proposals of the Commission's action plan, I intended in this report to consider, and often to confirm, political issues involving the whole common fisheries policy. In fact, it is my understanding that controls cannot or must not be regarded as an isolated political priority. Rather, they must be looked at as one aspect of a set of broader policies that ensure the social and economic sustainability of the sector and of the fishing communities reliant on this sector.
Monitoring is clearly decisive in ensuring the success of the fisheries policy in a situation of declining resources that is affecting a growing number of species. However, in order for controls to be accepted and effective, it is essential that they be applied correctly, universally, transparently and fairly. This requires, from the start, a simplification of rules and the broad and effective participation of all the social partners, at both state and Community level, in the process of defining these rules.
Furthermore, the need to adjust the fishing effort has to be based on multilateral and systematic scientific research, using adequate financial and human resources, which can identify the true state of the resources. They must also be able to assess independently and reliably the consequences of the various sources of pollution on the state of the oceans.
We must promote stability in the sector, particularly with regard to access to resources. The central issues must therefore be to guarantee the continuation of the exclusive national use of the territorial waters within the twelve-mile limit, and even to consider whether it needs to be extended and to guarantee the continuation of the international fisheries agreements.
The social development of the sector also requires policies establishing general levels of social benefits and welfare entitlements that are identical for all Community fishermen and that guarantee them the foundations for a common legal statute in line with higher standards of living.
The widespread introduction of new technologies is certainly positive, not only in terms of improving the reliability and transparency of the controls, but also in terms of allowing an overall modernisation of infrastructures, thus improving health and safety conditions at work and guaranteeing a higher quality of fisheries products. However, the effects on increased productivity must be assessed. We must prevent over-fishing as well as the creation of conditions leading to large monopoly enterprise groups that are totally alien to the economic realities of the sector.
For these policies to be implemented in a global and integrated manner and for the controls to therefore be successful, it is essential that, at both state and Community level, fisheries policy has adequate financial support, thereby putting an end to its position as the poor relation of the Community budget. In this context, the way in which the sector is dealt with in Agenda 2000 does not augur well and this situation must be radically altered.
As for the proposals of the action plan, in essence, responsibility for monitoring naturally lies and will continue to lie with the Member States. This does not mean that efforts may not be made towards real cooperation in terms of information, without breaking any confidentiality rules. We can also aim to achieve effective equivalence and reliability of the assessment procedures, which are increasingly computerised, and ensure an agreed definition of the basic rules and offences and of the equivalent sanctions.
Inspection procedures must also be established by consensus, with a code of conduct being proposed. In addition, cooperation between administrations must be increased while equivalent vocational training must also be encouraged and the human resources allocated to the controls increased at all levels.
Similarly, it is vital to conclude the procedures allowing proper comparison of fleets and respective productivity by implementing the commitments made by some countries under the multiannual guidance programmes. At the same time, we must accept that the reduction in the fishing effort cannot be implemented on the sole basis of reducing the number of vessels, but must also involve the voluntary reduction of operation time. These measures should, in any case, be permanently accompanied by adequate and general compensation and by training programmes and aid for retraining.
The report argues in favour of tighter controls on third-country vessels and on the so-called flags of convenience, as regards both access to resources and landing. In this respect, it calls for compulsory satellite control of these vessels in Community waters and the correction of the imbalance between the controls carried out in Community waters and those carried out in international waters.
Finally, the recourse to greater certification of products landed and marketed in the EU is decisive. Tighter controls on their origin are necessary and we must take into account the social and environmental conditions of their production methods, the minimum size requirements for the species and the health and hygiene standards required in the EU. Tighter controls on transport from landing to the final point of sale are also required in order to make it possible to reliably ascertain the origin and legal situation of products on the market.
The rapporteur and Parliament now hope that the Commission and the Council will take due note of all the policy guidelines approved today. If followed, these may contribute positively to improving the implementation of the common fisheries policy.
I must thank all my colleagues for their contributions to the drafting of this report and I must particularly thank all the secretariat of the Committee on Fisheries for its diligence in preparing this report.
Madam President, Mr Novo has produced a very interesting report. It is apposite in a week when we have been talking about control of the finances and the activities of the European Union, that here at the tail end of the session we should be discussing control of one of the most important policies and one of the few common policies we have, namely the common fisheries policy.
The Commission has produced a five-year plan for the common fisheries policy over the next five years. When my party formed the presidency of the Council last year under the chairmanship of Jack Cunningham and Elliot Morley control and supervision of control was made a high priority. It is very important because nothing brings the Union into greater disrepute - and we have seen that this week - than to have disputes and allegations of bribery and cheating. Fishing is an area where a great deal of this goes on. Indeed, in my constituency only last year a Spanish trawler was arrested and impounded in Greenock for illegal fishing off the coast of Ireland. No doubt Scottish and Irish vessels have been impounded elsewhere.
All fishermen, irrespective of nationality, are very adept at bending rules to their own advantage and blaming it on the foreigner, blaming it on the Irishman or the Dane or the Spaniard. This happens throughout the Union and it is important that the Commission and the Member States get together and establish some common rules and some common responsibilities. Member States must face up to their responsibilities and we in Parliament must play our part by ensuring that sufficient resources are voted into inspection and surveillance.
It is apposite too that Mr Novo is the rapporteur because Portugal has a second-to-none scheme of satellite surveillance which our Committee on Fisheries visited only last year. I was very impressed when I saw how they carry out surveillance by satellite and then send spotter planes out. They can take photographs of ships and if they are in the wrong area they can be taken to task and the fishermen can be fined in the courts. It is a very successful method.
My own government has introduced a designated port scheme which will stop the landing of illegal fish. This has been a serious problem in the United Kingdom. The Fish Merchants Association in Aberdeen has lobbied me about this. It is worried about the impact of illegal fish on price in the North of Scotland. These are some of the areas which are mentioned in the report. It is a very good report. The Commission has a produced a reasonable working document and hopefully together, Parliament's Committee on Fisheries, the Commission and the Council - who must face up to their responsibilities in this - will bring about proper control of the common fisheries policy.
Madam President, the success of the common fisheries policy depends on effective monitoring and strict enforcement. This applies both to non-EU vessels and to the fleets of Member States. Some fisheries resources have been badly depleted by over-fishing which threatens the current livelihood of fishermen and of fishing communities, which are often in the poorest peripheral regions of the EU. Equally important, it threatens their long-term future.
I welcome this report. I believe the rapporteur is correct to criticise certain Member States for failing to supply adequate data. It is totally unacceptable that vessels in the Mediterranean are exempt from the obligation to keep logs and declarations of catch in contrast to the requirements placed on vessels in other EU waters. It is supposed to be a common fisheries policy, therefore common rules and obligations should apply to all equally.
We must improve the methods of monitoring and impose stronger penalties for breaches. Further cooperation between the Commission and the Member States is needed to achieve an effective implementation of the control of EU fisheries policy, even if the responsibility for the control is on Member States. This cooperation will not be complete if we exclude the main actors affected by the fisheries policy, namely fishermen, producers' organisations and vessel owners.
Since control measures might harm the industry, we also must support the rapporteur's plea for the issuing of new compensatory training and reconversion measures. It is also vitally important that Member States should allow access for Community inspectors to their waters, allowing for a complete and more effective cooperation between national and European authorities.
Furthermore, an effective control of the CFP would also be incomplete if no measures are taken in the marketing of sea products. Size control should also be a 'must' when we consider the design of an effective control policy.
Finally, I should like to make a point in relation to my own country. The Irish navy has the responsibility of policing some 20 % of EU coastal waters. Despite the meagre resources at its disposal it does an exceptionally excellent job. While the EU has been helpful in providing additional resources, more is always necessary. The reason I underline this point is that the role of the Irish navy is not an Irish one; it is undertaking a European task. The Commission should provide much more resources because the task that they are doing will certainly improve the lot of fishermen throughout the EU.
Madam President, the Commission action plan on monitoring, if its aims come to fruition, is a positive move towards improving implementation of the common fisheries policy. I suspect, however, that the enforcement of the CFP, despite repeated efforts, remains ineffective. I am sure we could all quote examples of that. It is thus important to stress the need for monitoring to be effective throughout the Community and not just in certain Member States.
Uniform application of monitoring methods and standards of implementation must persist throughout the European Community and the disparities that exist should be brought to an end.
To this end I welcome the recent adoption of a regulation seeking to establish a control system applicable to the CFP emphasising the use of Community inspectors in addition to national inspectors. The use of new technologies in improving implementation is a step forward but clearly such methods should be financed properly and equally across Member States. It is little wonder, for instance, that Scottish fishermen get annoyed when they are prevented from accessing support available to fishermen of other Member States. In my view such inequalities undermine the objectives of the CFP.
I agree strongly with the report where it states that standard penalties for the same offences should be the norm throughout the Community. The fair and consistent application of controls is important but, again agreeing with the report, the system of controls must be an integral part of all the measures implementing the CFP. There must be a wider approach to fisheries which includes transparency, cooperation and harmonisation of data and administrative documents. A fundamental prerequisite for successful implementation is the greater involvement of the fishing industry in the entire process from decision-making to implementation. This is something we must strive to achieve.
The UK's designated port scheme may have been well-intentioned but it has not been helpful to those ports which have not been designated but which do, in fact, have fish processing activity, which is important to these communities.
Madam President, I am speaking on behalf of and according to the instructions of Mr Souchet, the vice-chairman of the Committee on Fisheries.
The deliberations by Mr Novo and the Committee on Fisheries on the need to improve the implementation of the common fisheries policy have highlighted four main proposals that we fully support.
The first proposal relates to the issue of controls. These must be fair and new technologies must therefore be used. However, this issue cannot be considered in isolation or without extensively involving the industry.
The second proposal involves the need for very vigorous international action so that the measures allowing responsible fishing are applied to both third country fishermen and to Community fishermen, so that our fishermen are not penalised.
The third proposal refers to the priority to be given to research, which will prevent dubious decisions being taken that are devoid of scientific basis, such as happened recently with the decisions on drift gillnets.
Finally, the fourth proposal requires a strong political will to ensure that the fisheries sector is no longer the poor relation of the Community budget and that it is finally recognised as a specific asset of the EU countries. In our opinion, these proposals are therefore excellent and we will vote in favour of this report.
Madam President, ladies and gentlemen, I would firstly like to thank you on behalf of the Commission for this report which shows a significant level of agreement between the Commission and Parliament.
Concentrating on the two specific issues in this report, the Commission agrees with Parliament's idea of the need for overall consistency in the common fisheries policy. Efforts should be made to control all activities in the fisheries sector and this should be done fairly. The Commission also agrees with Parliament on the importance of transparency and cooperation, both among Member States and with the Commission. In addition, this is reflected both in the plan itself as well as in our proposal to amend the control regulation.
Other elements in the report have already been covered in the amendments to the control regulation adopted by the Council in December. We were able to discuss this in relation to Mr Teverson's report, which you have approved. It is a matter of strengthening post-landing controls, strengthening cooperation between Member States and the Commission, tightening controls on third country vessels and even using new technology such as satellite controls. Lastly, there is also the matter of harmonising the concepts of infringements and penalties. This was also debated at that time but at the moment is rather far removed.
Some of the issues addressed in the report are linked to decisions to be made in a different context, as they relate to monitoring fisheries. I am referring to matters such as European Social Fund allocations for training in the fisheries sector, or controls in international waters, which are, in principle, dealt with by the competent regional fisheries authorities.
The same can be said of the Community financial contribution towards expenditure incurred by the Member States in implementing control systems, as governed by Decision 95/527. Your report also mentions controls to be carried out before fisheries controls relating to scientific research into the state of resources. We support this idea and agree with your opinion, although we will address this issue in a different manner.
As for the rest, ladies and gentlemen, we believe it is especially important that the fisheries sector participate in these initiatives in order to increase its level of cooperation and to promote better information. We have laid the foundations for adopting common parameters which will be useful for measuring the capacity and the size of the Community's fleets. We were also involved in a debate with the Member States and made commitments on a number of questions that centred on a common definition of inspection. The Commission notes Parliament's comments regarding the content of the list of pilot schemes, which it believes to be biased as it centres too much on certain areas. We will closely examine the possibility of improving the Mediterranean's situation and we will keep an open mind.
Thank you, Mr Oreja.
The debate is closed.
We shall now proceed to the vote.
Parliament adopted the resolution
Fish discards
The next item is the report (A4-0403/98) by Mrs Hardstaff, on behalf of the Committee on Fisheries, on the problem of fish discards.
Madam President, before I start I should like to request that the vote be taken at the beginning of the next part-session in Brussels. We are down to 38 Members present, and I am sure that some of those Members will have to leave within the next half hour, during the course of this debate. I should like to feel that a reasonable number of Members have had the opportunity to vote.
Mrs Hardstaff is requesting that the vote be postponed to the next part-session in Brussels.
Parliament agreed to the request
Thank you very much, Madam President. Fish is the only major food in the European diet which is still hunted rather than farmed. Our century has seen major technological developments in hunting methods which have led to a massive increase in catches, resulting in a corresponding serious decline in global fish stocks. Many measures have been introduced worldwide, particularly by the European common fisheries policy, to try to stem and reverse this decline.
Unfortunately, the introduction of quotas and total allowable catches to deal with this problem has brought about a further problem: discarding of over-quota and non-quota fish, which itself kills huge numbers of fish. Many of these fish are discarded because they are of the wrong species, below the legal size and/or immature and are therefore killed before they have spawned. It is estimated that between 20 and 40 % of all catches are discarded. Not all discards damage the ecosystem: some are of species which are not under stress or they provide food for other species. Nevertheless, there is no doubt that discarding, particularly of immature fish and species already under pressure, is a significant contribution to the depletion of fish stocks. The fishermen themselves deeply resent having to throw back parts of their catch, which could be sold if the rules did not exist.
We cannot avoid the need to continue to reduce overall fishing effort in the short term. Technical measures can achieve a great deal but they have to be within the context of a strictly controlled total effort. Larger mesh sizes and wider introduction of the square mesh cod end and other selected gears which allow undersized fish and non-target species to escape, clearly have a key role to play.
However, careful monitoring of fish-spawning grounds is also necessary and should lead to short-term closures of certain areas. If a catch includes over 15 % of immature fish, boats should be legally obliged to leave that area.
Further research is required in Europe to identify species most at risk from discarding in our waters; also research into fish behaviour to develop the most appropriate and effective selective gears.
In particular, my report calls for a pilot project and associated research to investigate whether the Norwegian system of banning all discards could assist in preserving stocks of one or more particularly at-risk species. Such a pilot scheme should involve some flexibility to enable up to 10 % of over-quota good-quality fish to be sold on the market and taken off the following year's quota. Obviously there should be no deliberate over-fishing but this would encourage fishermen to observe the no-discard rule.
Targeted species of fish should only be landed at designated ports with proper inspection to cut down the amount of illegal over-quota fish being smuggled into the market. Landed fish unsuitable for human consumption should, whenever economically practical, be used for processing for fishmeal and fish oil, to cut down dependence on industrial fishing.
Member State governments should play their part in cooperating fully with the Commission to ensure fishing grounds under stress within their jurisdiction are closed when necessary and that they are conducting the controls and inspections for which they are responsible thoroughly and effectively. Fishermen bitterly resent feeling that they are being subjected to very strict controls whilst others from other Member States are allowed to flout the rules with impunity.
Aquaculture has been suggested as a means of providing additional fish, particularly for processing, and thereby reduce pressure on the most popular and at-risk species. This could also provide employment in areas affected by a reduction in traditional fishing.
There is no one simple solution to this problem of discards. A multiplicity of related measures is required to make a real impact. Above all, the fishermen themselves must be fully involved as they are the people who will make whatever strategies are agreed work.
It is important that we improve training so that fishing training is as well organised as agricultural training and education. If all those catching the fish understand the reasons for the many measures being introduced to conserve the fish, as well as they understand the technicalities of catching them, they will be willing to cooperate in the long-term interest of their industry.
Finally, if overall fishing effort is to be reduced, fewer days will be spent at sea and fewer people will catch fish. The EU must ensure that funds are available to help those areas very dependent on fishing to adapt and develop alternative employment opportunities.
I believe that a combination of these strategies can lead to a significant reduction in the wasteful discarding of good-quality edible fish.
Madam President, the EPP Group welcomes this initiative particularly because it is the first initiative on discard tabled by the European Union. It shows that the Union is currently working with other international organisations to deal with the discard problem. Nevertheless, discard is not only about juvenile catches but is also about the harm done to fish stocks. The report focuses all its attention on the juvenile problem, but these discards have wider consequences. In fact they have negative effects on fish stocks, the marketing of non-human-consumption species, technical measures and so on.
That is why, in spite of supporting this report, it is important to remain vigilant on all the initiatives taken by the Commission to deal effectively and in a broader way with the problem.
The main actors in resolving the discards problem are the Member States, as they have to support the European Commissioner if she decides to close fishing grounds within the waters or jurisdiction of their Member States when there is a clear conservation aim in doing so.
The report highlights the need for further studies on discard and its biological, marine and economic consequences. However, this should only be the first step to deal with it, both at European and international level. Other measures are mentioned in the report, such as implementing new technical measures, compulsory landing of catches in specific fishing ports and a fixed reference price for non-human-consumption species.
The EPP Group will remain attentive to further proposals from the Commission and, although we do not particularly share the limited approach followed by the rapporteur, we are ready to lend our support on this significant matter.
Madam President, the Commission is pleased to have the opportunity to give its opinion on this own-initiative report by the Committee on Fisheries, and I should like to begin by congratulating the Committee on Fisheries, and particularly Mrs Hardstaff, on drawing up this report. On the whole, the Commission supports the majority of conclusions and recommendations included in the motion for a resolution, and it is pleased to note that the report underlines the vital importance of increased selectivity of fishing gear.
The report also includes a reference to implementing a ban on discards. As the members of the Committee on Fisheries are already aware, the Commission does not fully support the idea of a global ban on discards for a number of reasons. However, the new regulation on technical conservation measures, which will enter into force on 1 January 2000, includes a significant number of provisions that could lead to increased selectivity of fishing gear and, as a result, may reduce the need to discard catches.
The Commission notes the suggestion included in the report on investigating the value of banning discards for one or two species as a pilot project.
Once again, Madam President, the Commission should like to thank Parliament for having drawn up this report.
Madam President, I would just like finally to say that we have had a very exhausting week and that a really important point has been made. We have received confirmation from a representative of the Council that the Council will now look after security in Brussels.
That is an important piece of news. Thank you, Mr Rübig.
The debate is closed.
The vote on the report by Mrs Hardstaff will take place on 28 January 1999 in Brussels.
Adjournment of the session
I declare the session of the European Parliament adjourned.
The sitting was closed at 12.20 p.m.